EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sujin Park on 9/10/21.

The application has been amended as follows: 
Claim 1 has been amended as follows:
1. (Currently Amended):	An apparatus for detecting biological information, the apparatus comprising:
a biological signal measurement unit comprising a light emission portion and a photodetector, the light emission portion comprising at least one light emitting unit, the at least one light emitting unit comprising a light source and a light emission angle control element configured to change a light emission angle of the light source, 
wherein the photodetector is configured to detect light generated by the light emission portion and modulated by a subject,, and 
wherein the biological signal measurement unit is further configured to generate a plurality of signals of the subject by using the light detected by the photodetector while the light emission angle control element arbitrarily changes the light emission angle of the light source of the at least one light emitting unit; and
a data processor configured to extract and analyze the biological information of the subject from data corresponding to a signal selected from among the plurality of signals 

Claim 17 has been amended as follows:
17. (Currently Amended): 	A method of detecting biological information, the method comprising:
outputting light from at least one light emitting unit, thereby irradiating a measurement area of a subject, wherein the at least one light emitting unit comprises a light source and a light emission angle control element configured to change a light emission angle of the light source;
detecting light output by the at least one light emitting unit and modulated by the subject
generating a plurality of signals from the detected light, which is output by the at least one light emitting unit while the light emission angle of the light source of the at least one light emitting unit is arbitrarily changed; and
extracting and analyzing the biological information of the subject using a signal selected from among the generated plurality of signals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9/10/21